Case: 19-30907     Document: 00516036286        Page: 1     Date Filed: 09/30/2021




           United States Court of Appeals
                for the Fifth Circuit                                  United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 30, 2021
                                 No. 19-30907                            Lyle W. Cayce
                                                                              Clerk

   William Adams,

                                                           Plaintiff—Appellant,

                                     versus

   All Coast, L.L.C.,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:16-CV-1426




                 ON PETITION FOR REHEARING EN BANC
                   (Opinion February 11, 2021, 988 F.3d 203)


   Per Curiam:
         The court, having been polled at the request of one of its members,
   and a majority of the judges who are in regular active service and not
   disqualified not having voted in favor (Fed. R. App. P. 35 and 5th Circ.
   R. 35), the petition for rehearing en banc is DENIED.
Case: 19-30907         Document: 00516036286               Page: 2      Date Filed: 09/30/2021

                                          No. 19-30907


           In the en banc poll, two judges voted in favor of rehearing (Judges
   Jones and Elrod), and fifteen judges voted against rehearing (Chief Judge
   Owen, and Judges Smith, Stewart, Dennis, Southwick, Haynes, Graves,
   Higginson, Costa, Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson).
           It is ORDERED that our prior panel opinion, Adams v. All Coast,
   L.L.C., 988 F.3d 203 (5th Cir. 2021), is WITHDRAWN and the following
   opinion is SUBSTITUTED therefor.
                                           *****
   Before Smith, Clement, and Oldham, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          William Adams filed this collective action on behalf of himself and
   others employed on All Coast’s fleet of liftboats. Although All Coast hired
   Adams and the other plaintiffs to serve in various maritime jobs, the
   employees claim they spent most of their time doing something completely
   terrestrial: using cranes attached to the boats to move their customers’
   equipment on and off the boats, the docks, and the offshore oil rigs.
          All Coast did not pay the plaintiffs overtime because it classified them
   as seamen, who are exempt from the overtime pay rules in the Fair Labor
   Standards Act (“FLSA”), 29 U.S.C. §§ 201 et seq. Persuaded by All Coast’s
   reading of the FLSA, the district court entered summary judgment for All
   Coast because the employees’ work served the liftboats’ operation “as a
   means of transportation.” 29 C.F.R. § 783.31. We disagree. Such a reading
   strays from the statutory and regulatory text and our jurisprudence. As we
   explain below, All Coast was not entitled to summary judgment.
   Accordingly, we reverse and remand.
                                                I.
           All Coast hired Adams as an able-bodied seaman to work on its fleet
   of liftboats that service offshore oil and gas platforms in the Gulf of Mexico. 1

           1
            “A lift-boat is a self-propelled, self-elevating, offshore supply vessel. Although it
   functions and navigates much like any other supply vessel, a typical lift-boat is equipped




                                                 2
Case: 19-30907         Document: 00516036286               Page: 3      Date Filed: 09/30/2021




                                          No. 19-30907


   But despite his job title, Adams maintains that his main duty had nothing to
   do with maritime work. Instead, Adams spent much of his time operating a
   hydraulic crane to move personnel and equipment between the liftboat and
   the dock, offshore worksite platforms, and other vessels, as well as on the
   liftboat itself. Adams claims that because he was really a crane operator and
   not a seaman, All Coast owes him unpaid overtime wages under the FLSA.
          Adams filed a collective action on behalf of himself and other
   similarly-situated All Coast mates, deckhands, ordinary seamen, and able-
   bodied seamen, who all say their job titles hide their true task: crane operator.
   Along with the crew members, liftboat cooks joined the class, alleging that
   they too are entitled to overtime pay since they spent their time cooking for
   third parties and these allegedly non-seamen crew members.
           Adams and the other crew member plaintiffs say they spent no less
   than 80 percent of their time in the jacked-up, stationary position. Indeed,
   for some jobs or “hitches,” the boats were jacked up 100 percent of the time.
   And regardless the duration of the hitch, they never used the cranes when
   the boats were underway. All told, the district court found that the plaintiffs
   “spent between 25% and 90% of their day operating the crane.” The plaintiffs
   all ate, slept, and worked aboard a boat. And, when they weren’t operating
   the cranes, they performed traditional maritime functions under the
   command of the boat’s captain.
          The plaintiffs claim their work servicing offshore oil and gas wells
   consisted of “the types of things that anyone engaged in oil and gas
   exploration does regardless of whether drilling onshore or offshore.” All
   Coast job tickets list tasks like “Coil tubing ops,” “Crane ops,” “Working


   with three column-like legs that can be quickly lowered to the seafloor to raise the vessel
   out of the water and stabilize it for marine operations.” Naquin v. Elevating Boats, L.L.C.,
   744 F.3d 927, 930 n.1 (5th Cir. 2014); see 46 C.F.R. § 90.10–20 (“Liftboat means an
   offshore supply vessel with moveable legs capable of raising its hull above the surface of the
   sea.”).




                                                 3
Case: 19-30907      Document: 00516036286           Page: 4     Date Filed: 09/30/2021




                                     No. 19-30907


   with divers,” and “Working with welders.” Similarly, the plaintiffs’
   deposition testimony explains how they used the cranes to hold coil tubing
   units in place for their customers on oil rigs, and to lower divers into the water
   and retrieve equipment the divers placed into the crane basket. On the other
   hand, the record also makes plain that the crew never stepped foot on the oil
   platforms, nor did they directly drill for oil and gas.
           All Coast did not pay the crew and cooks overtime because it classified
   them as exempt seamen under the FLSA. See 29 U.S.C. § 213(b)(6). All
   Coast first filed a motion to dismiss, which the district court converted to
   summary judgment and then denied as premature. But the district court later
   granted summary judgment for All Coast. The court found that the cooks
   were exempt seamen because All Coast crew members ate at every meal the
   cooks prepared. And although the crew spent as much as 90 percent of their
   time operating the cranes, they too were exempt seamen because the liftboat
   crane operation was a “service which is rendered primarily as an aid in the
   operation of such vessel as a means of transportation.” 29 C.F.R. § 783.31.
   Plaintiffs timely appealed.
                                          II.
           We review a grant of summary judgment de novo, “applying the same
   legal standards as the district court.” Petro Harvester Operating Co., L.L.C.
   v. Keith, 954 F.3d 686, 691 (5th Cir. 2020). “Summary judgment is
   appropriate when ‘the movant shows that there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of
   law.’” United States v. Nature’s Way Marine, L.L.C., 904 F.3d 416, 419 (5th
   Cir. 2018) (quoting Fed. R. Civ. P. 56(a)).
          In a dispute about an FLSA exemption, the employer has the burden
   of establishing that the exemption applies by a preponderance of the
   evidence. Faludi v. U.S. Shale Sols., L.L.C., 950 F.3d 269, 273 (5th Cir.
   2020). The Supreme Court has “clarified that courts are to give FLSA
   exemptions ‘a fair reading,’ as opposed to the narrow interpretation




                                           4
Case: 19-30907      Document: 00516036286           Page: 5    Date Filed: 09/30/2021




                                     No. 19-30907


   previously espoused by this and other circuits.” Carley v. Crest Pumping
   Techs., L.L.C., 890 F.3d 575, 579 (5th Cir. 2018) (quoting Encino Motorcars,
   L.L.C. v. Navarro, 138 S. Ct. 1134, 1142 (2018)).
                                         III.
          The FLSA’s baseline requirement is that any employee who works
   “longer than forty hours” in a workweek must be compensated “at a rate not
   less than one and one-half times the regular rate at which he is employed.”
   29 U.S.C. § 207(a)(1). “An employee is not protected by this broad
   prohibition, however, if he falls within an exemption.” Coffin v. Blessey
   Marine Servs., Inc., 771 F.3d 276, 279 (5th Cir. 2014). Among them, “any
   employee employed as a seaman.” 29 U.S.C. § 213(b)(6). Although the
   FLSA does not define “seaman,” we determined shortly after the FLSA’s
   enactment that the exemption applies only when an employee performs
   nautical duties:
          Since the Act does not define the word seaman, it must be
          taken in its ordinary meaning. . . . [T]he words of the exemption
          are: “Employees employed as seamen.” The italicized words
          mean something; they are not mere tautology. They warn us
          to look to what the employees do, and not to rest on a mere
          matter of a name, or the place of their work. The entire Act is
          pervaded by the idea that what each employee actually does
          determines its application to him.
   Walling v. W.D. Haden Co., 153 F.2d 196, 199 (5th Cir. 1946).
          Even so, our later decisions have recognized that the statute has its
   limits. For that reason, we look “primarily” to the Department of Labor’s
   regulations, “which we have held to be entitled to great weight.” Coffin, 771
   F.3d at 279 (citing Dole v. Petroleum Treaters, Inc., 876 F.2d 518, 521 (5th Cir.
   1989)); see Tony & Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 297
   (1985) (describing the regulation’s definition of “business purpose” under
   the FLSA as “entitled to considerable weight in construing the Act”).
   According to those criteria, an employee is a seaman if: “(1) the employee is




                                          5
Case: 19-30907      Document: 00516036286           Page: 6   Date Filed: 09/30/2021




                                     No. 19-30907


   subject to the authority, direction, and control of the master; and (2) the
   employee’s service is primarily offered to aid the vessel as a means of
   transportation, provided that the employee does not perform a substantial
   amount of different work.” Coffin, 771 F.3d at 281 (citing 29 C.F.R.
   § 783.31).
           The parties do not dispute the first part of the test. There is no doubt
   that the employees all ate, slept, and worked aboard the vessels and were
   subject to a captain’s authority. The dispute revolves around the second
   prong, particularly whether using a crane aids in a liftboat’s operation as a
   means of transportation. The district court concluded that it did: “The
   amount of time the plaintiffs spent operating the crane, whether 10% of their
   time or 100%[,] is irrelevant because crane operation is seaman’s work that
   aids the vessel as a means of transportation.” That conclusion runs contrary
   to the regulatory language and our decisions interpreting it.
                                         A.
          One salient example in the regulation says that “assisting in the
   loading or unloading of freight at the beginning or end of a voyage” is not
   “connected with operation of the vessel as a means of transportation.” 29
   C.F.R. § 783.32. Another explains that “employees on floating equipment
   who are engaged in . . . construction . . . and employees engaged in dredging
   operations or in the digging or processing of sand, gravel, or other materials
   are not employed as seamen within the meaning of the Act but are engaged
   in performing essentially industrial or excavation work.” Id. § 783.34. By
   the regulation’s plain language, when the crew assists with loading or
   unloading, or with “essentially industrial” tasks, that portion of their time is
   not seaman’s work.
          The record shows that the plaintiffs spent a significant amount of time
   doing just that. Based on the plaintiffs’ depositions, the district court found
   that they “spent between 25% and 90% of their day operating the crane” “to
   transport personnel, supplies, and equipment back and forth between the




                                          6
Case: 19-30907      Document: 00516036286          Page: 7   Date Filed: 09/30/2021




                                    No. 19-30907


   liftboat and the dock, the liftboat and the worksite platform, the liftboat and
   other vessels, and within the liftboat itself.” And other deposition testimony
   confirms that the crew members used the cranes only when the liftboats were
   stationary, never underway. In short, the plaintiffs performed “loading or
   unloading of freight at the beginning or end of a voyage.” 29 C.F.R. § 783.32.
           Nor does the regulation suggest anything unique about the plaintiffs’
   loading and unloading that would lead us to a different conclusion. The
   regulation recognizes that all vessels will have cargo on board during
   transport. Yet the work of handling that cargo does not qualify as seaman’s
   work. The district court found that All Coast’s customers chartered the
   liftboats “to transport people and equipment on the liftboat to a worksite
   offshore.” Hardly a unique task for a seagoing vessel. But contrary to All
   Coast’s argument, the regulation suggests there is nothing special about the
   nature of All Coast’s charters that would pull crane operations into the
   vessel’s ambit “as a means of transportation.” 29 C.F.R § 783.31. Consider
   the alternative. If that were so then all loading and unloading would qualify
   as seaman’s work. Yet the regulation says the opposite. If anything, the use
   of a hydraulic crane makes the work less like a typical seaman’s, not more.
           Recall too that All Coast’s customers chartered the liftboats to
   support their industrial activity at offshore rigs. The plaintiffs used the
   cranes to support divers and hold coil tubing units in place. To be sure, the
   plaintiffs were not the divers or the welders. But they were akin to support
   crew that allowed the divers and welders to perform their industrial work.
   We would not say—indeed, we have not said, see section III.C, below—that
   these plaintiffs were engaged in seaman’s work if they performed the same
   functions from the rigs themselves. Why should that conclusion change
   because they stayed on the liftboats? The inquiry is “the character of the
   work” the plaintiffs did, “not on what it is called or the place where it is
   performed.” Coffin, 771 F.3d at 280 (quoting 29 C.F.R. § 783.33); see 29
   C.F.R. § 783.34.




                                         7
Case: 19-30907         Document: 00516036286               Page: 8       Date Filed: 09/30/2021




                                           No. 19-30907


           Regardless, All Coast argues that “crane operation was one of many
   fully integrated seaman’s duties that aided in the safe operation of the vessel
   as a means of transportation of personnel and equipment.” Instead of
   consulting the Department of Labor’s guidance, which All Coast urges “does
   not have the force of law and is persuasive only,” All Coast refers the court
   to dictionary definitions of “seaman” from the time of the FLSA’s
   enactment. 2
          This court often looks to dictionary definitions to determine the
   ordinary meaning of key statutory terms. Indeed, in W.D. Haden, we
   consulted the same Webster’s definition that All Coast proffers here: “one
   whose occupation is to assist in the management of ships at sea; a mariner.”
   W.D. Haden, 153 F.2d at 198 (quoting Seaman, Webster’s New Int’l
   Dictionary (2d ed. 1934)). But, as we have said, this court has long looked to
   the Department of Labor’s regulations too, precisely because the meaning of
   “seaman” is undefined in the statute. Coffin, 771 F.3d at 279.
          And the definitions that All Coast cites do not dissuade us from our
   normal interpretive methods. Black’s Law Dictionary said that a seaman
   must “in some capacity assist in [a ship’s] conduct, maintenance, or
   service.” Seamen, Black’s Law Dictionary (3d ed. 1933). Similarly, the


           2
              All Coast primarily takes aim at the Department of Labor’s guidance that work
   other than seaman’s work is substantial if it accounts for more than 20 percent of an
   employee’s work hours. See 29 C.F.R. § 783.37; see also Coffin, 771 F.3d at 281. We take
   up that argument in section III.D, below. However, we have also considered All Coast’s
   criticism as targeting the portion of the regulation delineating seaman’s work. All Coast
   relies on the Second Circuit’s opinion in Munoz-Gonzalez v. D.L.C. Limousine Service, Inc.,
   904 F.3d 208 (2d Cir. 2018). But Munoz-Gonzalez concerned the Department of Labor’s
   Handbook, not its regulations. See id. at 216 (“[T]he Department of Labor’s Handbook
   lacks the force of law, and ‘is entitled to deference only to the extent that it has the ‘power
   to persuade.’” (quoting Chen v. Major League Baseball Props., Inc., 798 F.3d 72, 83 (2d Cir.
   2015))). In contrast, of course, we have repeatedly emphasized that the Department’s
   regulations are entitled to “great weight.” Coffin, 771 F.3d at 279 (citing Dole, 876 F.2d at
   521). Finding no conflict here between the statute’s plain meaning and the regulatory
   guidance, we will continue to give them that weight.




                                                 8
Case: 19-30907         Document: 00516036286              Page: 9       Date Filed: 09/30/2021




                                          No. 19-30907


   Oxford English Dictionary said that a seaman’s “occupation or business is
   on the sea,” but, “Also, with qualifying word: One skilled in navigation.”
   Seaman, Oxford English Dictionary (1st ed. 1933). Of these, only the first,
   unqualified, Oxford definition might support All Coast’s reading of the term
   “seaman,” but only then because of its breadth. “That a definition is broad
   enough to encompass one sense of a word does not establish that the word is
   ordinarily understood in that sense.” Taniguchi v. Kan Pac. Saipan, Ltd., 566
   U.S. 560, 568 (2012). Instead, the ordinary meaning from this survey of
   definitions reinforces the Department’s regulations: a seaman’s duty must
   serve the ship’s operation as a ship.
          When read in concert, the natural reading of those regulations is that
   these plaintiffs were engaged in seaman’s work when they performed their
   nautical duties, but not when using the hydraulic cranes. During the periods
   when they were underway, the crew performed only the nautical duties listed
   in their job descriptions. 3 But when the liftboats were jacked up, the crew
   spent more time operating the cranes than performing their nautical tasks.
   Thus, the plain meaning of 29 C.F.R. § 783.31, and the illustrative examples
   in §§ 783.32 and 783.34, suggest the employees were not engaged in
   seamen’s work when operating the cranes.
                                               B.
                                                1.
          Our previous decisions only reinforce that conclusion. The district
   court primarily focused its analysis on two of our cases analyzing the seaman
   exemption for plaintiffs who performed loading and unloading duties. In
   Owens v. SeaRiver Maritime, this court held that a tankerman who primarily


           3
              Among those duties, the crew stood lookout, checked the engine room, attached
   lifting devices to cables, spliced rope, cleaned and painted, steered the boat, and performed
   other traditional maritime duties related to navigation and upkeep. In addition, one job
   description in the record notably lists the position as FLSA Non-Exempt. Neither party
   explains that contradiction, so we do not address it.




                                                9
Case: 19-30907       Document: 00516036286              Page: 10      Date Filed: 09/30/2021




                                         No. 19-30907


   loaded and unloaded petroleum products from a permanently moored barge
   was not a seaman. 272 F.3d 698, 704 (5th Cir. 2001). But then in Coffin, we
   distinguished Owens and held that vessel-based tankermen who loaded and
   unloaded liquids were exempt seamen. 771 F.3d at 282–84. The district
   court reasoned that this case is closer to Coffin. 4 We disagree.
          The plaintiff in Owens was an experienced tankerman who had been
   reassigned from seagoing vessels to a stationary landing barge, which was an
   old oil barge that was removed from navigation and permanently moored.
   272 F.3d at 700. The employees who worked on the landing barge loaded
   and unloaded the petroleum product like a towboat crew. But unlike a normal
   barge, the landing barges were never towed or attended by a boat crew. The
   court noted that the skills the tankerman used on the landing barge “were
   similar to those he used when he was a towboat crewman, although [he]
   attended the [landing] barges only for the purposes of loading and discharging
   the product.” Id. The court held that the tankerman’s loading and unloading
   duties did not “aid in the operation of [a] vessel as a means of
   transportation.” Id. at 704 (quoting 29 C.F.R. § 783.31); see also id.
   (“Workers who are primarily concerned with loading and unloading cargo
   are not, generally speaking, seamen.” (citing 29 C.F.R. § 783.36)).
          The defendant company in Owens argued that the loading and
   unloading was seaman’s work because “if a barge was loaded or unloaded
   improperly it could not be safely moved or towed, and could even break
   apart.” Id. The court rejected that “extremely broad and unsupportable
   construction of ‘aid in the operation’ of a ‘vessel as a means of
   transportation.’” Id.
           Of course, the unloading and loading would have to be done in
           a safe or proper way, but that only prepares the vessel for


           4
            The district court also considered Johnson v. Canal Barge, 181 F. Supp. 3d 413
   (S.D. Tex. 2016). There, the district court followed Coffin in holding that a vessel-based
   tankerman was a seaman despite his loading and unloading duties. Id. at 418.




                                              10
Case: 19-30907     Document: 00516036286           Page: 11   Date Filed: 09/30/2021




                                    No. 19-30907


          navigation; it does not aid in its actual operation as a means of
          transportation. A rule that includes within the definition of
          “seaman’s work” for FLSA purposes all work that prepares a
          vessel for navigation would include quite a few activities, most
          of which would not fit comfortably within a commonsense
          definition of “seaman’s work.” And, [this] broad definition of
          “seaman’s work” neglects the primary purpose of the loading
          and unloading—to get cargo on or off the barge. Even though
          Owens’s loading and unloading duties were technical,
          specialized, and had to be done properly in order to assure
          proper navigation of the barge, they were still primarily cargo
          loading and unloading duties.
   Id.; see also id. at 704 n.6 (noting that under the defendant’s definition, “a
   land-based worker who installs navigation equipment on vessels would be a
   seaman, as would a worker at a refueling dock—both tasks . . . aid in the
   operation of a vessel as a means of transportation to the same degree as
   loading or unloading cargo”).
          In contrast, we held that the vessel-based tankermen in Coffin were
   seamen. There, the company was also in the business of shipping liquid cargo
   on barges. Coffin, 771 F.3d at 278. The crew—including the plaintiff
   tankermen—lived and worked on the towboat and answered to the captain.
   The tankermen were responsible for the duties of a deckhand plus the
   “complex” process of loading and unloading the liquid from the barges. Id.
   Those tankermen argued that their duties associated with loading and
   unloading were nonseaman work, “while acknowledging their many other
   duties” were those of a seaman. Id. at 279.
          After identifying the Department’s criteria in 29 C.F.R. § 783.31, the
   court rejected another proposed categorical rule. Just as the court had
   refused to adopt a “broad and unsupportable” construction of the regulation
   in Owens, 272 F.3d at 704, the court similarly declined the tankermen’s
   argument that “loading and unloading a vessel is always nonseaman work,”
   Coffin, 771 F.3d at 280. Instead, the court emphasized that “we always




                                         11
Case: 19-30907     Document: 00516036286           Page: 12   Date Filed: 09/30/2021




                                    No. 19-30907


   consider the factual context when deciding whether an employee is exempt.”
   Id. The court then highlighted that this is a case-specific inquiry:
          While the DOL regulations suggest that in many cases loading
          and unloading duties are nonseaman work, we recognized [in
          Owens] that such a rule cannot be categorical in the light of the
          DOL’s crucial qualification that the application of the seaman
          exemption “depends upon the character of the work [an
          employee] actually performs and not on what it is called or the
          place where it is performed.”
   Id. at 280–81 (quoting 29 C.F.R. § 783.33) (emphasis and second bracket in
   Coffin).
          Several critical factors distinguished the vessel-based tankermen in
   Coffin from the plaintiffs in Owens. They “ate, slept, lived, and worked
   aboard [the] towboats,” and “worked at the direction of the captain.” Id. at
   282. Additionally, “their loading and unloading duties were integrated with
   their many other duties.” Id. at 283. But most important of all, “safe loading
   and unloading contributed to the efficient movement of the barge.” Id. at
   282. Indeed, we have since interpreted the distinction between Owens and
   Coffin as coming down to “whether the ‘primary purpose’ of the particular
   individual’s work is safe navigation of the ship.” Halle v. Galliano Marine
   Serv., L.L.C., 855 F.3d 290, 294 (5th Cir. 2017) (citing Owens, 272 F.3d at
   703–04; Coffin, 771 F.3d at 283–84).
          To underscore that importance, Coffin referred to the standards of 29
   C.F.R. § 783.36 as a rebuttable “presumption that loading and unloading
   duties are nonseaman work because those duties are usually performed by
   harbor-based personnel who have little to no role in the barge’s navigational
   mission.” Coffin, 771 F.3d at 282 (citations omitted). That presumption was
   overcome by the undisputed evidence in Coffin that the “vessel-based
   tankermen performed their loading and unloading duties with an eye toward
   navigation and were required to perform such duties safely so that the vessel
   could safely operate on inland and oceanic waterways.” Id. at 284.




                                         12
Case: 19-30907     Document: 00516036286           Page: 13   Date Filed: 09/30/2021




                                    No. 19-30907


                                         2.
           Here, the plaintiffs were not doing seamen’s work when they were
   operating the cranes. Yes, they were “subject to the authority, direction, and
   control of the master” of the vessel. 29 C.F.R. § 783.31. Like the plaintiffs
   in Coffin, the employees here lived and worked on the liftboats and answered
   to the captain. But the parties do not dispute that part of the test.
           The disputed question is whether their service operating the cranes
   was “offered to aid the vessel as a means of transportation.” 29 C.F.R.
   § 783.31. It was not. To be sure, the plaintiffs performed many tasks that do
   satisfy that test. When the boats were underway, they acted as a normal
   nautical crew. And they remained responsible for their nautical tasks even
   when the boats were jacked up. They attended safety meetings, cleaned up
   the liftboats, and performed regular inspections. But unlike in Coffin, the
   plaintiffs’ loading and unloading duties were not “integrated with their many
   other duties.” Coffin, 771 F.3d at 283. Instead, once they finished their
   duties as the boat’s crew, the plaintiffs turned their attention exclusively to
   operating the cranes. It was as though they were performing two discrete
   jobs: upkeep of the boat and operation of the crane.
           The district court found that the “crane operations had implications
   for the seaworthiness and efficient movement of the vessel.” That might be
   so, in the broadest sense; one false move of a hydraulic crane could certainly
   hazard the safety of the boat. Yet that invokes the same “broad and
   unsupportable construction” of the regulation that we rejected in Owens, 272
   F.3d at 704. The fact that the liftboats moved under their own power does
   not change the nature of the crane operations, particularly because the
   plaintiffs operated them only while the boats were stationary. As we said in
   Owens, “unloading and loading . . . only prepares the vessel for navigation; it
   does not aid in its actual operation as a means of transportation.” Id.
         In any event, the record evidence suggests the real danger was to
   personnel, not the liftboats. The plaintiffs testified that it was critical to




                                         13
Case: 19-30907     Document: 00516036286            Page: 14   Date Filed: 09/30/2021




                                     No. 19-30907


   operate the cranes safely, mostly to avoid striking any personnel with the
   crane basket. But this merely reinforces common sense. Unlike the
   tankerman in Coffin who “regularly walk[ed] his barge to make certain that
   the barge was level” for fear that it would “get stuck when traveling down a
   river or canal,” Coffin, 771 F.3d at 283–84, the liftboat crew’s safety concerns
   had less to do with the impact on the liftboats as boats than with the dangers
   incidental to hydraulic cranes as cranes. In short, the use of the cranes was
   not in furtherance of the “safe navigation of the ship.” Halle, 855 F.3d at
   294.
                                         C.
           Additionally, the loading and unloading duties do not address the
   plaintiffs’ other compelling framing of the issue: that they also used the
   cranes to support their customers’ industrial activities on the oil platforms.
   The plaintiffs point to W.D. Haden, a case involving dredge boat crew
   members. Like the crew here and in Coffin, the dredge boat crew were “in
   the general sense seamen.” W.D. Haden, 153 F.2d at 199. They lived on
   their vessels, stood watch, and could “be called on for any service like the
   ordinary sailor.” Id. Their nautical work involved “management of the
   dredge boat and barges as vessels,” whereas their industrial work involved
   “the mining and handling of shells . . . carried on by means of a floating
   mining plant.” Id. We held that they were not exempt seamen under the
   FLSA because their industrial work “clearly” dominated, while their
   nautical work was “incidental and occasional, taking but a small fraction of
   the work time.” Id.; see 29 C.F.R. § 783.34 (citing W.D. Haden).
          All Coast argues W.D. Haden is “easily distinguished” because the
   dredge boats had no motive power of their own and were used only to dredge
   for shells. See id. at 197–99. That argument belies the finding that the crew
   indeed performed a nautical function; it was just outweighed by their
   industrial duties. Id. at 199. Still, it is undisputed that the employees in this
   case did not directly drill for oil and gas. Nor does All Coast directly collect




                                          14
Case: 19-30907     Document: 00516036286            Page: 15   Date Filed: 09/30/2021




                                     No. 19-30907


   its customers’ spoils. Instead, the charters pay All Coast for the support it
   renders, whether their drills produce oil or not.
           But purely industrial activity is not required. In Dole v. Petroleum
   Treaters, this court held that plaintiffs who serviced and maintained oil wells
   were not exempt seamen, even though they “clearly [performed] some
   seamen duties in that they [operated] their vessels . . . between oil wells.”
   Dole, 876 F.2d at 521. The plaintiffs spent at least half their time maintaining
   the wells. That, we held, entitled them to FLSA overtime under W.D.
   Haden. Id. All Coast is correct that the liftboat crews never left their boats
   or conducted maintenance on the oil platforms. But the liftboats spent even
   more time jacked up, adjacent to the oil platforms, than the Dole plaintiffs
   spent maintaining oil wells. See id. And there is no question that the liftboat
   crews used the cranes to support their customers’ maintenance efforts. They
   delivered equipment to the platforms, held casings in place, placed divers in
   the water, and retrieved equipment that the divers placed in the crane
   baskets. Like the plaintiffs in W.D. Haden and Dole, these were industrial
   activities that had no bearing whatsoever on the liftboats’ operation or
   navigation.
          The Seventh Circuit’s analysis in Harkins v. Riverboat Services, 385
   F.3d 1099 (7th Cir. 2004), is also instructive. There, the plaintiffs were
   crewmembers of a gambling riverboat. “[T]hey were not waiters or
   croupiers, but instead were responsible for the operation of the ship.”
   Harkins, 385 F.3d at 1100. But a curiosity of the ship’s operation was that it
   spent “at least 90 percent of its time moored to a pier in East Chicago.” Id.
   As a result, “their life differ[ed] only slightly from that of ordinary casino
   workers.” Id.
           The Seventh Circuit noted that the seaman exemption would not
   apply “in a case in which a person employed on a ship was engaged in
   activities that had no maritime tincture whatever.” Id. at 1103; see 29 C.F.R.
   § 783.34 (“Concessionaires and their employees aboard a vessel” are
   generally not seamen.). But “none of the plaintiffs [was] a croupier, cashier,




                                          15
Case: 19-30907        Document: 00516036286              Page: 16       Date Filed: 09/30/2021




                                          No. 19-30907


   bouncer, dealer, waiter, or entertainer; all [were] . . . members of the ship’s
   operating crew.” Id. So the court posed this critical question:
           We can ask the question this way: do the plaintiffs spend their
           time performing duties that are necessary to the operation of
           the Showboat because it is a ship or because it is a casino? A
           blackjack dealer does not become a seaman by virtue of leaving
           his job at Harrah’s land-based casino and taking a job at
           Harrah’s riverboat casino, but likewise a helmsman does not
           cease to be a seaman because he transfers to a casino boat that
           spends most of its time moored.
   Id. at 1104 (citation omitted). 5
          When we pose the same question here, the answer becomes obvious.
   Surely the crew members were not performing duties that were necessary to
   the operation of the liftboats as boats, but merely as platforms for the
   hydraulic cranes. If the crew had only serviced the liftboats while they stood
   stationary next to the oil platforms, that would have been seamen’s work
   without question. See id. at 1104. But their use of the cranes had nothing to
   do with the operation of the liftboats—other than the obvious fact that they
   had brought the cranes with them. There is no evidence in the record from
   which we could conclude that those activities aided the liftboats at all as a
   means of transportation. Those tasks do not even meet the failed standard
   that they “prepare[d] the vessel for navigation.” Owens, 272 F.3d at 704.
          Accordingly, we hold that the plaintiffs’ crane operation was not
   seaman work for purposes of the FLSA exemption. Whether the plaintiffs
   qualify for the exemption otherwise will be decided on remand. The district
   court thus erred in granting summary judgment for All Coast. As the district
   court said, because of the substantial amount of time the plaintiffs spent
   operating the cranes, “if crane operation—in this context—is not seaman’s


           5
          The plaintiffs’ appeal in Harkins followed a jury’s verdict in favor of the riverboat
   company, finding the plaintiffs were exempt seamen. 385 F.3d at 1101.




                                               16
Case: 19-30907     Document: 00516036286            Page: 17   Date Filed: 09/30/2021




                                     No. 19-30907


   work[,] then Plaintiffs . . . cannot qualify as seamen.” It was not, and they
   cannot—not while they were operating the cranes. We remand to the district
   court for further proceedings consistent with our holding.
                                         D.
          It follows that All Coast was not entitled to summary judgment as to
   the cooks either. Like any other crew member, a cook is a seaman “if, as is
   the usual case, [his] service is” “rendered primarily as an aid in the operation
   of such vessel as a means of transportation, provided he performs no
   substantial amount of work of a different character.” 29 C.F.R. §§ 783.31,
   32. “A cook is usually a seaman because he usually cooks for seamen.”
   Martin v. Bedell, 955 F.2d 1029, 1036 (5th Cir. 1992). But this is not the usual
   case for two reasons.
           First, the district court must consider this question again in view of
   our holding that the liftboat crew members were not engaged in seamen’s
   work when operating the hydraulic cranes. Our statement in Martin
   recognized a cook’s service to the vessel as a means of transportation by way
   of the crew he feeds. See id. If that crew is not serving the vessel as a means
   of transportation, then neither is the cook. Just as there is a fact issue on
   remand about the amount of time the crew spent operating the cranes, there
   is a corollary question about the amount of time the cooks spent in service to
   the vessel as a means of transportation.
          Second, the district court must also consider how much time the cooks
   spent preparing food for All Coast’s chartered passengers. The district court
   concluded in its summary judgment opinion that the cooks were seamen
   because “for every meal [they] cooked, All Coast crew members ate.” But
   even if the crew members were exempt seamen (which we have held they
   were not), that finding alone does not support summary judgment. The
   question is not so simple as whether All Coast crew members ate some of the
   food at each meal the cooks prepared. Instead, the question is whether the
   cooks rendered a service that was “primarily [an] aid in the operation of such




                                          17
Case: 19-30907        Document: 00516036286               Page: 18       Date Filed: 09/30/2021




                                          No. 19-30907


   vessel as a means of transportation, provided [they] perform[ed] no
   substantial amount of work of a different character.” 29 C.F.R. § 783.31
   (emphasis added).
          The regulations adopt a position that “such differing work is
   ‘substantial’ if it occupies more than 20 percent of the time worked by the
   employee during the workweek.” Id. § 783.37. We have often recognized
   that 20 percent figure as a guide, even if we have not been quite so
   mathematically precise. In Martin, we adopted the 20 percent figure outright
   when we remanded to the district court to “determine if the cooks spent
   more than 20 percent of their time preparing food for non-crew members.”
   Martin, 955 F.2d at 1036 (cleaned up). In Owens, we applied a more flexible
   approach that eschewed “apply[ing] the twenty percent rule in a strict,
   mechanical fashion.” Owens, 272 F.3d at 702 n.5. 6 And in both Coffin and
   Halle, we considered whether non-seaman’s work made up more than
   “approximately” 20 percent of an employee’s time. See Halle, 855 F.3d at
   296 (citing Coffin, 771 F.3d at 279–80). With the regulatory cutoff as a guide,
   a cook who spends more than roughly 20 percent of his time cooking for non-
   crew members or, as here, crew members who are non-exempt seamen, has
   spent a “substantial” amount of time on differing work. 29 C.F.R. § 783.31.
         The district court’s initial inquiry did not address that question. It
   was not enough to say that the liftboat crew members ate at each meal the
   cooks prepared, because that did not address the amount of time the cooks


           6
             Our concern in Owens may have been colored by a conflation of the FLSA’s
   seaman exemption and seaman status under the Jones Act. As we have said, “the definition
   of ‘seaman’ in the Jones Act is not equivalent to that in the FLSA.” Halle, 855 F.3d at 294
   (citing Dole, 876 F.2d at 520). Thus, we should not have been concerned in Owens that
   crew members who spent more than 20 percent of their time on differing work would “lose
   their seaman status for the few weeks a year their vessels were in port.” Owens, 272 F.3d
   at 702 n.5. That concern betrayed a Jones Act inquiry irrelevant to the crew members’
   entitlement to overtime pay under the FLSA, a betrayal emphasized by our citation to
   Chandris v. Latsis, a Jones Act case. See id. (citing Chandris v. Latsis, 515 U.S. 347, 371–72
   (1995)).




                                                18
Case: 19-30907     Document: 00516036286           Page: 19   Date Filed: 09/30/2021




                                    No. 19-30907


   devoted to the task. The liftboats were usually manned by a crew of four. It
   is unclear from the record how many passengers they typically chartered to
   the rigs. But suppose that there was an equal number of passengers and crew.
   Or, just as likely, suppose that the passengers outnumbered the crew.
   Perhaps a cook who must prepare food for the crew can double or triple his
   output without substantially increasing the cooking and prep time. Then
   again, perhaps not.
           These fact questions preclude summary judgment for All Coast. On
   remand, the district court will need to determine how much time the cooks
   spent preparing food for the crew when they were not performing seamen’s
   work, and how much time they spent preparing food for non-crew members.
   If that adds up to a “substantial” amount, then they, like the crane-operating
   crew members, were not doing seamen’s work. See 29 C.F.R. § 783.31;
   Martin, 955 F.2d at 1036.
                                        IV.
        For the foregoing reasons, we REVERSE the district court’s
   summary judgment and REMAND the case for further proceedings.




                                         19
Case: 19-30907      Document: 00516036286             Page: 20      Date Filed: 09/30/2021




                                       No. 19-30907


   Edith H. Jones, Circuit Judge, joined by Elrod, Circuit Judge, dissent-
   ing:
          For the second time in two months, this court flouts Encino Motorcars,
   L.L.C. v. Navarro, 138 S. Ct. 1134 (2018). There, rectifying decades of mis-
   reading, the Supreme Court held that the Fair Labor Standards Act exemp-
   tions call for a fair—not narrow—reading. Id. at 1142. Vague notions of the
   FLSA’s remedial purpose, the Court noted, could not support the lower
   courts’ atextual narrow-construction principle. Id. After all, FLSA exemp-
   tions serve no purpose when the courts’ tendentious and incomplete read-
   ings of statutory and regulatory text encourage costly litigation and the threat
   of large damages the Act authorizes.
          But this court has not figured that out. Recently, this court misinter-
   preted the executive, administrative, and professional exemption,
   29 U.S.C. § 213(a)(1), and its accompanying regulations, 29 C.F.R.
   §§ 541.0-541.710, to award overtime to an offshore oil toolpusher who man-
   aged at least a dozen employees and earned over $200,000 annually. Hewitt
   v. Helix Energy Sols. Grp., No. 19-20023, 2021 WL 4099598 (5th Cir. Sept. 9,
   2021) (en banc).           Today’s victim is the “seaman” exemption,
   29 U.S.C. § 213(b)(6), and its regulations, 29 C.F.R. §§ 783.0-783.51. At
   least the employer here has a chance to persuade a jury that its liftboat crew-
   members are exempt seamen— but the panel’s broad holding threatens un-
   certainty throughout the maritime industry. 1




          1
            See Br. of Amici Curiae, Offshore Marine Serv. Ass’n and Nat’l Ocean Indus.
   Ass’n in Support of Applicant for Reh’g En Banc, Adams v. All Coast, L.L.C.,
   No. 19-30907, Doc. No. 515799315 (5th Cir. Mar. 29, 2021); Amicus Curiae Br. of the Am.
   Maritime Ass’n in Support of All Coast, L.L.C.’s Pet. For Reh’g En Banc, Adams v. All
   Coast, L.L.C., No. 19-30907, Doc. No. 515799406 (5th Cir. Mar. 29, 2021).




                                             20
Case: 19-30907        Document: 00516036286               Page: 21       Date Filed: 09/30/2021




                                          No. 19-30907


           The plaintiffs are Coast Guard licensed mariners who served as mates,
   deckhands, ordinary seamen, and able-bodied seamen aboard All Coast’s lift-
   boats. 2 A liftboat is an “offshore supply vessel with moveable legs capable of
   raising its hull above the surface of the sea.” 46 C.F.R. § 90.10-20. They are
   considered “vessels” in navigable water, even when in the jacked-up posi-
   tion. Strong v. B.P. Expl. & Prod., Inc., 440 F.3d 665, 669 (5th Cir. 2006). A
   crew of about six navigates these large, special-purpose vessels far out into
   the Gulf of Mexico to deliver or retrieve supplies, workers, and machinery,
   just like any other commercial vessel. Voyages are typically 14-day hitches,
   during which the plaintiffs live, sleep, and work on board under direction of
   the vessel’s captain. The liftboats’ mission and navigation are coterminous
   with trips to and from port.
           At their offshore destinations, liftboats use cranes to move cargo and
   personnel from the liftboats’ deck to oil platforms. In addition, the cranes
   may assist in diving and other oil production operations. But even when the
   liftboat is jacked up, the crewmembers retain responsibility for standing look-
   out, checking the engine room, splicing rope, cleaning, and performing other
   quintessential seaman’s work. Crewmembers, therefore, alternate in work-
   ing the cranes and serving other vessel functions.
           As is the case for all commercial vessels, a raft of Coast Guard regula-
   tions governs liftboats. See 46 C.F.R. §§ 134.100-134.180. With their legs



           2
             My critique applies equally to the plaintiffs that served as cooks. For them, the
   panel opinion looks to Martin v. Bedell, 955 F.2d 1029 (5th Cir. 1992). The court there held
   that a “cook is usually a seaman because he usually cooks for seamen,” but recognized that
   may not always be the case. Id. at 1036 (emphasis in original). The panel directs the district
   court to consider whether the cooks spent a substantial amount of time serving non-seamen
   but gives little direction on what that means. Ante, at 17-19. Does it mean the employer
   must compare the servings of stew given to the crew qua seamen versus the crew qua
   non-seaman? Or whether all dine at the same table? Either way, the inquiry is unwieldy.




                                                21
Case: 19-30907        Document: 00516036286              Page: 22       Date Filed: 09/30/2021




                                          No. 19-30907


   precariously planted hundreds of feet down on the soft seabed, the liftboats’
   stability is a matter of paramount importance to avoid capsizing 3 or experi-
   encing “uncontrolled descent” from the jacked-up position, 46 C.F.R.
   § 134.150, a hazard that can occur from mechanical failures or unbalanced
   loads on deck. Crew safety is also critical, as the loss or incapacitation of a
   single crewmember may render the vessel unable to move according to Coast
   Guard regulations. 4 46 C.F.R. § 15.501.
           The FLSA exempts from minimum wage requirements any person
   “employed as a seaman.” 29 U.S.C. § 213(b)(6). A series of regulations,
   largely intact since the Act’s early days, governs the exemption. 5
   29 C.F.R.§§ 783.0-783.51. Courts look to the ordinary meaning of “em-
   ployed as a seaman,” which entails a functional analysis of an employee’s
   work. 6 As a result, each case depends on its particular facts. Coffin v. Blessey


           3
            See Marine Accident Brief, Overturning of the Liftboat Kristin Faye, Nat’l Transp.
   Safety Bd. (Nov. 4, 2020), https://www.ntsb.gov/investigations/AccidentReports/Rep
   orts/MAB2036.pdf (detailing how a liftboat capsized as a result of the crew’s failure to
   conduct adequate pre-load tests before engaging in crane operations).
           4
            Other regulations govern the structural standards necessary to handle adverse
   conditions, 46 C.F.R. § 134.140, and the contents of a liftboat’s operating manual,
   46 C.F.R. § 134.170, which, among other things, must include “[d]esigned limits for each
   mode of operation” like wave height and period, wind, current, temperatures, and “[o]ther
   environmental factors.”
           5
            In 1961, among other changes, seamen on American vessels were brought within
   the Act’s minimum wage coverage, but they remain outside the overtime provision.
   29 C.F.R. § 783.28. Speculation is that the differing conditions of work “between maritime
   and landside labor” led to seamen’s continued exemption from overtime. Tate v. Showboat
   Marina Casino P’ship, 431 F.3d 580, 584 (7th Cir. 2005) (Posner, J.).
           6
             See Gale v. Union Bag & Paper Corp., 116 F.2d 27, 27-28 (5th Cir. 1940) (“The
   word ‘seaman’ has a plain, ordinary meaning universally applied. Whether a person is a
   seaman depends upon the character of his duties. If they are maritime in character and
   rendered on a vessel in commerce, in navigable waters, he is a seaman.”) (citing Int’l
   Stevedoring Co. v. Haverty, 272 U.S. 50, 47 S. Ct. 19 (1926)); see also 29 C.F.R. § 783.29(b)
   (“the exemption was intended to exempt employees employed as ‘seamen’ in the ordinary




                                                22
Case: 19-30907        Document: 00516036286              Page: 23       Date Filed: 09/30/2021




                                          No. 19-30907


   Marine Servs., Inc., 771 F.3d 276, 280 (5th Cir. 2014) (citation omitted). And
   the employer bears the burden of showing employees are exempt. Faludi v.
   U.S. Shale Sols., L.L.C., 950 F.3d 269, 273 (5th Cir. 2020).
           All Coast argued, and the district court agreed as a matter of law, that
   the plaintiffs are exempt as persons “employed as seamen,” in the ordinary
   meaning of that phrase, because crane operation is integral to the mission,
   transportation function, and seaworthiness of the liftboats. 7 I agree. The
   regulations support All Coast’s characterization of the plaintiffs as exempt
   seamen. The panel’s errors lie in (a) artificially compartmentalizing the
   crewmembers’ tasks into those connected with sailing the vessels and oper-
   ating the cranes and (b) analogizing liftboat crane operations to “industrial
   work” like dredging.
           Start with the general definition: “an employee will ordinarily be re-
   garded as ‘employed as a seaman’ if he performs, . . . subject to the authority,
   direction, and control of the master aboard a vessel, service which is rendered
   primarily as an aid in the operation of such vessel as a means of transporta-
   tion, provided he performs no substantial amount of work of a different char-
   acter.” 29 C.F.R. § 783.31. More specifically, the “term ‘seaman’ includes
   members of the crew such as sailors, engineers, radio operators, firemen,
   pursers, surgeons, cooks, and stewards if, as is the usual case, their service is
   of the type described in § 783.31. . . . However, an employee employed as a
   seaman does not lose his status as such simply because, as an incident to such


   meaning of that word”); Coffin v. Blessey Marine Servs., Inc., 771 F.3d 276, 281 (5th Cir.
   2014) (“This reading is consistent with our own precedent in which we attempt to give the
   term seaman its ordinary meaning”).
           7
             Ordinary Seaman Migues testified, for instance, that in operating the crane, it is
   important to be mindful of environmental conditions like the weather and the sea.
   ROA.2382. Other crewmembers emphasized hazards to the cargo and to personnel on both
   the liftboat and the receiving platform or vessel. ROA.2408.




                                               23
Case: 19-30907      Document: 00516036286            Page: 24    Date Filed: 09/30/2021




                                      No. 19-30907


   employment, he performs some work not connected with operation of the
   vessel as a means of transportation, such as assisting in the loading or unload-
   ing of freight at the beginning or end of a voyage . . . .” 29 C.F.R. § 783.32.
   The regulations continue by stating that “[m]erely because one works aboard
   a vessel . . . , or may be articled as a seaman . . . , or performs some maritime
   duties . . . , one is not employed as a seaman . . . unless one’s services are ren-
   dered primarily as an aid in the operation of the vessel as a means of trans-
   portation.” 29 C.F.R. § 783.33. Finally, the regulations specify that some
   employees aboard vessels are not “employed as seamen,” for example,
   “[c]oncessionaires and their employees” and those working on floating con-
   struction equipment or a dredge. 29 C.F.R. § 783.34.
          Fairly read, the regulations show that these plaintiffs are employed as
   seamen. Sections 783.31 and 783.32 create a strong presumption that the
   plaintiffs are employed as seamen because liftboat employees are crewmem-
   bers of a vessel, subject to a captain’s authority, travelling on 14-day voyages
   to transport goods, personnel, and equipment offshore as well as assist in oil
   and gas operations. The crane operations are a sine qua non of the liftboat’s
   function as a means of transportation; without the cranes, the liftboat serves
   no transportive purpose. And even when the liftboat is jacked up, the crew-
   members continue to have seaman responsibilities other than their crane
   work. The panel’s piecemeal treatment of the plaintiffs’ duties ignores the
   intimate connection between the crane work and the liftboats’ purpose as a
   means of transportation. Moreover, § 783.32 deems as “seamen” those em-
   ployees who bear conventional maritime titles and roles (i.e. common law
   seamen), like these plaintiffs. That provision emphasizes that incidental
   work like loading or unloading the vessel at the beginning or end of a voyage
   does not disqualify traditional crewmembers from the seaman exemption.
   Thus, even if the employees perform certain crane operations when the lift-
   boat is preparing to leave port or after it arrives in port, the common law




                                           24
Case: 19-30907        Document: 00516036286              Page: 25       Date Filed: 09/30/2021




                                          No. 19-30907


   seamen are still exempt seamen. See, e.g., Coffin, 771 F.3d at 282-84 (holding
   that vessel-based tankermen were employed as seamen when their duties in-
   cluded loading and unloading the barges, a task integrally connected to the
   barge’s seaworthiness). Finally, § 783.33 identifies three characteristics of
   seaman’s work, none of which alone shows that a person is employed as a
   seaman, but the plaintiffs and their work involve all three characteristics—
   voyaging aboard the liftboats, being articled seamen, and performing mari-
   time duties. In short, the plaintiffs fit squarely into the regulations’ definition
   of “employed as a seaman.”
           The regulations also explain types of employees who are not “em-
   ployed as seamen,” and the plaintiffs are not those types. Persons not “em-
   ployed as seamen,” include employees “engaged in the construction of
   docks, levees, revetments, or other structures, and employees engaged in
   dredging operations or in the digging or processing of sand, gravel, or other
   materials.” 29 C.F.R. § 783.34. The regulations also exclude employees en-
   gaged in stevedoring or longshoring activities, 29 C.F.R. §§ 783.33, 783.38,
   and “concessionaires and their employees,” 29 C.F.R. § 783.34; employees
   aboard vessels who are primarily engaged in performing such work are not
   within the seaman exemption. 8 It is absurd to class the plaintiffs here with
   those types of employees given these plaintiffs’ constant attention to the per-
   formance of the liftboats qua vessels. 9 Insofar as the plaintiffs here are


           8
            The panel seriously erred, in my view, by analogizing this case to Owens v.
   SeaRiver Maritime, Inc., 272 F.3d 698 (5th Cir. 2001), in which the plaintiffs were
   land-based workers who principally removed petroleum products from moored barges, like
   stevedores. Operating cranes from a liftboat at sea is entirely different from sucking
   petroleum products out of docked barges.
           9
            Another helpful juxtaposition, explained by a sister circuit, is between the waiters
   and blackjack dealers on a floating, but largely stationary, casino boat, who are not exempt
   seamen, and the vessel’s “marine crew,” who, as a jury found, are exempt seamen.
   Harkins v. Riverboat Servs. Inc., 385 F.3d 1099, 1104 (7th Cir. 2004).




                                                25
Case: 19-30907      Document: 00516036286               Page: 26    Date Filed: 09/30/2021




                                         No. 19-30907


   articled seamen, undertaking voyages at the captain’s command, and respon-
   sible for the vessel, their duties manifestly include the vessel’s safe operation
   when discharging cargo or personnel, regardless whether the liftboat is posi-
   tioned on the seabed or moored near the receiving platform.
          Read holistically, the regulations do not preclude considering plain-
   tiffs’ crane operation as part of their overall seaman’s duties; factually, there
   is more than enough to consider those operations as integral to the liftboats’
   transportation function. After all, if the cargo cannot be delivered at sea, the
   liftboat has no role. As a result, the panel’s focus on the plaintiffs’ contention
   that they spent more than 20 percent (and allegedly up to 90 percent) of their
   workday aboard the liftboats operating the cranes is misplaced. And anyway,
   that contention arises from self-serving deposition testimony and is subject
   to further examination at trial. 10
          The panel’s decision is novel. Research has not uncovered a single
   case in which a blue-water crewmember, like the articled-mariner plaintiffs
   here, was held not to be an exempt seaman. The regulations in fact presume
   that crewmembers are “ordinarily” exempt seamen and may perform inci-
   dental loading or unloading activities while maintaining that status.
   29 C.F.R. §§ 783.31, 783.32. The panel’s analysis thus stands in serious ten-
   sion with a reasonable and holistic interpretation of FLSA regulations. More-
   over, this decision has far-reaching consequences for the liftboat industry.
   The panel appears to allow workers to walk in and out of FLSA exempt status




          10
               Moreover, the regulation from which the 20% guideline derives,
   29 C.F.R. § 783.37, concerns the amount of work per week that may be deemed substantial
   “non-seaman’s work” for the government’s “enforcement purposes.” Id. So, as the panel
   seems to agree, the 20 percent guideline is just that, a guideline. Ante, at 18.




                                             26
Case: 19-30907       Document: 00516036286              Page: 27       Date Filed: 09/30/2021




                                         No. 19-30907


   and thereby necessitates detailed and, frankly, meaningless timekeeping or-
   deals aboard ship. 11
           One may reply to this dissent that the regulations are the regulations,
   and a “textual” approach is all that matters. But, of course, what text matters
   most is the question here. In dissenting, I rely on the fact-specific approach
   and careful delineation of exceptions to the seaman exemption that the regu-
   lations embody. Moreover, if the result of the panel’s narrow “textual” read-
   ing of these regulations is to splice and dice the seaman exemption into por-
   tions of “seaman” and “non-seaman” work within the space of each voy-
   age—then the exemption is practically worthless.
           That this case will go to a jury for ultimate resolution of the exemption
   offers some comfort, perhaps, to All Coast, but to the maritime industry as a
   whole, legitimate and longstanding expectations as to the FLSA’s seaman ex-
   emption have been upended. I respectfully dissent from the failure to rehear
   this case en banc.




           11
              For instance, the regulations plainly state that loading or unloading can be
   incidental to bona fide exempt seaman status, 29 C.F.R. § 783.32, but where does the panel
   opinion leave an employer? Can loading or unloading be seaman work unless it is unloading
   material onto an offshore platform, at which point it becomes non-exempt “industrial”
   work? Or, though loading or unloading work at the platform can be seaman work, is using
   cranes to hold coil tubing units or lower divers into the water to retrieve equipment never
   seaman work? If the latter is the panel approach, would that not require a granular
   assessment of the relative percentages of “industrial” crane work versus “incidental”
   loading or unloading? From a larger perspective, must the crane work be accounted for
   daily, weekly, or on a voyage-by-voyage basis? And how, under any of these scenarios, will
   the employer reasonably be able to comply with the FLSA other than to ignore the seaman
   exemption?




                                               27